03/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0120


                                        DA 20-0120


 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.

DALE NEWBURY,                                                     MAR 1 0 2020
                                                               Bowen Greenvvood
              Defendant and Appellant.                       Clerk of Supreme
                                                                              Court
                                                                State of Montana




       Dale Newbury represents himself in his recently filed petition for an out-of-time
appeal. Newbury explains that he instructed his attorney multiple times to file a timely
notice of appeal and that his attorney failed to file it for him. He explains that his original
attorney stated that he would file a notice of appeal once sentencing was completed.
Newbury also moves this Court for appointment of counsel.
       Newbury includes a copy ofthejudgment he seeks to appeal. On October 24,2018,
the Eighth Judicial District Court, Cascade County, sentenced Newbury to the Montana
State Prison for felony criminal distribution of dangerous drugs. Pursuant to M. R.
App. P. 4(6), this Court may grant an out-of-time appeal "[i]n the infrequent harsh case
and under extraordinary circumstances amounting to a gross miscarriage of justice[d"
Newbury has a recent felony conviction with a prison sentence. Having considered the
matter, we conclude that leave for an untimely appeal is warranted. Newbury also may be
entitled to appointment of counsel in this appeal.             Section 46-8-103(1), MCA.
Accordingly,
      IT IS ORDERED that Newbury's Petition for an Out-of-Time Appeal is
GRANTED. The Clerk ofthe Supreme Court is directed to file Newbury's accompanying
Notice of Appeal as of the date ofthis Order.
      IT IS FURTHER ORDERED that Newbury's Motion for Appointment of Counsel
is GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
Appointing Counsel. In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts if they have not been
already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel ofrecord, and to Dale Newbury personally.
      DATED this I b day of March, 2020.



                                                            Chief Justice




                                                              Justices